COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Joel D. Mallory v. J.P. Morgan Chase Bank, N.A. Chase Home
                          Finance, L.L.C. and Codilis & Stawiarski, P.C.

Appellate case number:    01-14-00998-CV

Trial court case number: 2010-64487

Trial court:              151st District Court of Harris County

      Appellant’s Motion for Reinstatement filed April 24, 2015 and Appellant’s Supplemental
Motion for Reinstatement, which we interpret collectively as a motion for rehearing of our
March 24, 2015 opinion, are DENIED.
       It is so ORDERED.

Judge’s signature: ____/s/_Rebeca Huddle
                   X Acting for the Court


Panel consists of Justices Jennings, Higley, and Huddle

Date: May 21, 2015